Case 2:19-cv-10868-ODW-KES Document 16 Filed 06/01/20 Page 1 of 1 Page ID #:129



   1
   2
   3
                                                                      JS-6
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SHAWN JONES,                           Case No. 2:19-cv-10868-ODW (KES)
  12               Petitioner,
  13         v.                                            JUDGMENT

  14    KELLY SANTORO, Warden,
  15               Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting the Final Report and
  19   Recommendation of the United States Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is dismissed with prejudice as untimely.
  21
  22
  23   DATED: June 1, 2020           ____________________________________
  24                                      OTIS D. WRIGHT, II
                                          UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28
